IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


JOHN KEYS,                                 : No. 107 EM 2019
                                           :
                    Petitioner             :
                                           :
                                           :
              v.                           :
                                           :
                                           :
COURT OF COMMON PLEAS OF                   :
PHILADELPHIA COUNTY,                       :
                                           :
                    Respondent             :


                                    ORDER



PER CURIAM

      AND NOW, this 5th day of December, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.